Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Scaturro on July 14, 2022.

The application has been amended as follows: 

1.	(Currently Amended)    A system for milk ejection reflex determination, comprising:
	a breast shield arrangement for a breast pump configured for attachment to a first lactating attached breast of a female,
	a physiological sensor unit configured to receive a physiological reception signal from a second  not attached to the breast shield arrangement,  
	wherein the physiological reception signal is indicative of fluid contents in the second  not attached to the breast shield arrangement, and 
	wherein the system is configured to determine a milk ejection reflex based on a detected change in the fluid contents in the second not attached to the breast shield arrangement prior to breast milk becoming detectable outside of breast tissue of the second non-lactating breast of the female not attached to the breast shield arrangement. 
2.	(Currently Amended	The system according to claim 1, wherein the physiological sensor unit  comprises a contact photoplethysmographic sensor, configured to be arranged in contact with the skin of the second  non-lactating breast of the female not attached to the breast shield arrangement or in close proximity to the skin of the second  non-lactating breast of the female not attached to the breast shield arrangement.


10.	(Currently Amended)	The system according to claim 9, wherein the signal processing unit  is configured to analyze an AC signal component and a DC signal component of the physiological reception signal and evaluate the DC signal component of the physiological reception signal comprising information on the change of bulk absorption in the second  not attached to the breast shield arrangement indicative of an increase of fluid due to the milk ejection reflex in the second  not attached to the breast shield arrangement, and generate a feedback signal adjusting the pressure source .

11.	(Currently Amended)	The system according to claim 10, wherein the signal processing unit  is configured to detect the increase of fluid in the second  not attached to the breast shield arrangement by comparing a value of the DC signal component to a predetermined threshold value.

14.	(Currently Amended)	A method for determining a milk ejection reflex, the method comprising:
	attaching a breast shield arrangement on a first lactating attached breast of a female,
	receiving a physiological reception signal from a second  not attached to the breast shield arrangement,  
	wherein the physiological reception signal is indicative of fluid contents in the second  not attached to the breast shield arrangement, and
	determining a milk ejection reflex based on a detected change in fluid contents in the second  not attached to the breast shield arrangement as indicated by the physiological reception signal.

15.	(Currently Amended)	A computer program for determining a milk ejection reflex, the computer program comprising program code means for causing a processing unit to:
	receive a physiological reception signal from a second  not attached to a breast shield arrangement, wherein the second non-lactating breast of the female not attached to the breast shield arrangement is opposite a first lactating attached breast of [[of]] the female from which milk is expressed via attachment to the breast shield arrangement, 
	wherein the physiological reception signal is indicative of fluid contents in the second non-lactating  not attached to a breast shield arrangement, and
	determine a milk ejection reflex based on an analysis of the physiological reception signal. 

20. (Currently Amended) The system according to claim 3, wherein the [[the]] physiological reception sensor unit is disposed to be at a distance of less than 1 cm from the second  not attached to a breast shield arrangement.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Regarding claims 1, 14, and 15 the prior art of record does not teach or otherwise render obvious in combination with all claim limitations receiving a physiological reception signal form a second breast which is not lactating and is not attached to the breast shield.  In such an arrangement the first breast is lactating and attached to the shield and thus the sensing is occurring in second breast from which milk is not being expressed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY L SCHMIDT whose telephone number is (571)270-3648. The examiner can normally be reached Monday through Thursday 7:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783